Exhibit 12.01 AllianceBernstein L.P. Consolidated Ratio Of Earnings To Fixed Charges Years Ended December 31, 2009 2008 2007 (in thousands) Fixed Charges: Interest Expense $ 2,696 $ 13,077 $ 23,970 Estimate of Interest Component In Rent Expense (1) - - - Total Fixed Charges 2,696 13,077 23,970 Earnings: Income Before Income Taxes and Non-Controlling 624,485 944,229 1,405,004 Interest in Earnings of Consolidated Entities Other 21,307 (72,965 ) (6,861 ) Fixed Charges 2,696 13,077 23,970 Total Earnings $ 648,488 $ 884,341 $ 1,422,113 Consolidated Ratio Of Earnings To Fixed Charges 240.54 67.63 59.33 (1) AllianceBernstein L.P. has not entered into financing leases during these periods.
